COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Thomas Florence v. Robbie L. Guarnelo

Appellate case number:    01-17-00690-CV

Trial court case number: 16FD3374

Trial court:              County Court at Law No 2 of Galveston County

       This court issued an opinion on November 16, 2017, dismissing this appeal. On its own
motion, the court grants rehearing based on the date Florence filed his first notice of appeal in
August 2017.
         The opinion and judgment of November 16, 2017 are ordered withdrawn, and the appeal
is reinstated on the active docket. Appellant’s motion for rehearing is dismissed as moot.
        Appellant‘s motion for access to the record is granted and the Clerk of the Court is
directed to send appellant a copy of the clerk’s record. No reporter’s record was taken.
       Appellant’s brief shall be filed within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually     Acting for the Court

Panel consists of: Justices Jennings, Massengale and Caughey


Date: February 13, 2018